Citation Nr: 1116217	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE


Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1958 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  In pertinent part of that rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for bilateral sensorineural hearing loss because no new and material evidence had been received. 

As a matter of history, the RO denied service connection for bilateral hearing loss in a November 2004 decision.  The RO found that there was no evidence to establish that the Veteran's bilateral hearing loss was related to his period of service.  The Veteran did not appeal the November 2004 rating decision and it is the last final decision of record regarding bilateral hearing loss.  The Veteran sought to reopen his claim in October 2008. 

In January 2011, the Veteran testified before the undersigned during a videoconference hearing.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 

 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's application to reopen his previously denied claim for entitlement to service connection for bilateral sensorineural hearing loss must be remanded for further development prior to adjudication.  It appears that another opinion from a VA examiner is needed. 

During the course of this appeal, the Veteran was afforded a VA audiological examination in December 2009.  The examination revealed bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  While the VA examiner noted the Veteran's reported history of inservice noise exposure, the VA examiner opined that the Veteran's bilateral hearing loss was not related to service.  The VA examiner based his opinion, in part, on the review of the Veteran's May 1965 discharge examination report.  The VA examiner found that the record showed bilateral hearing loss "within normal limits" for both ears and he concluded that there was no evidence of noise induced hearing loss at the time of the Veteran's separation from service.  The VA examiner opined that "any deterioration in hearing acuity after separation is not related to noise exposure that was occurred during his service."  See December 2009 VA audiological examination report, pages 3 and 4.   

The Board notes that the December 2009 VA examiner's conclusion may have been based on an incorrect reading by the examiner of audiological findings recorded on the May 1965 discharge examination report.  As a matter of history, we point out that the standard for measuring auditory thresholds changed as of October 1967, after the Veteran's discharge from service.  If a set of auditory threshold values were measured at that time under the old standard (using American Standards Association (ASA) units), then failure to add the conversion factor to convert these findings to the new standard (International Standard Organization (ISO) units) could result in an error in determining the extent of any hearing loss.  In most cases, this error, basically, underestimates the extent of any hearing loss.  

Here, in the instant matter, after converting the values (reported in ASA units) for auditory thresholds in the 1965 service discharge examination report to the new standard (ISO units), the converted values still do not appear to show that the Veteran had bilateral hearing loss disability as defined by VA at 38 C.F.R. § 3.385 when he left service.  That being said, when the findings from the 1965 examination report are converted, they do show some indication of  hearing loss in the left, albeit not a hearing loss disability, and it does show a decrease in hearing acuity, bilaterally.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  With some showing in 1965 of left ear hearing loss, and a marked decline in the Veteran's hearing acuity, bilaterally, the December 2009 VA examiner's statement characterizing the findings of the 1965 examination as "within normal limits" may not be exactly accurate.  Furthermore, it is unclear as to whether the December 2009 examiner performed the conversion from ASA units to ISO units.

A remand is necessary to obtain a VA examination and opinion that takes into consideration the fact that there was some degree of hearing loss shown at the 1965 discharge examination after converting the recorded audiological findings from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The VA examiner should be asked to comment on this information and provide a medical opinion as to whether there is a causal connection between the current bilateral hearing loss and inservice noise exposure.

Prior to any examination, any outstanding records of pertinent medical treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any assistance from the Veteran, RO/AMC should seek to identify and obtain any VA or private records of pertinent medical treatment that are not yet on file.

2.  Once all the available records have been associated with the claims file, the RO/AMC should schedule the Veteran for an appropriate audiology examination.  The Veteran's claims file must be made available to the VA audiologist, and the VA audiologist should indicate in his/her report whether or not the claims file was reviewed.  The VA examiner should determine the nature and likely etiology of the Veteran's bilateral hearings loss.  The VA examiner should indicate that she/he has reached this conclusion after converting the recorded May 1965 audiological findings from American Standards Association (ASA) units to International Standard Organization (ISO) units.

In the examination report, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any hearing loss disability found on examination is etiologically related to his period of service.  In particular, the examiner should discuss whether any such diagnosed disorders are consistent with the Veteran's military service as auto repair (a specialty that has a high probability of exposure to extreme noises).  The examiner should also consider the Veteran's reported history of decreased hearing acuity, including its onset and progression.  A complete rationale should be given for all opinions and conclusions expressed.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the VA examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

3.  After undertaking the actions mentioned above, the RO/AMC should perform any additional development which it deems to be necessary.  Then the RO/AMC should readjudicate the Veteran's application to reopen his previously denied claim for service connection for bilateral sensorineural hearing loss, and if necessary, the merits of his underlying claim, taking into consideration all of the evidence of record.   If any benefit sought is not provided, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


